COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Cameron Michael Moon

Appellate case number:      01-18-01014-CR

Trial court case number:    1467534A

Trial court:                182nd District Court of Harris County

        On January 4, 2019, appellant, Cameron Michael Moon, filed his brief in this
appeal. Appellant has filed a motion to file an amended brief along with his amended
brief. The motion is granted.
       The Clerk of this Court filed appellant’s amended brief on January 7, 2019. The
State’s brief remains due on January 24, 2018. See TEX. R. APP. P. 31.2(b), 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: ___January 15, 2019__




                                            1